Order entered March 24, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00127-CR

                      CLARENCE DANNEL DUNNINGTON, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 296-80895-2013

                                             ORDER
        The Court GRANTS court reporter LaTresta Ginyard’s March 20, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Ginyard to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE